   Case 2:20-cv-01080-SMB Document 35 Filed 09/14/20 Page 1 of 2




PRICE LAW GROUP
David Chami, Esq. (AZ Bar # 027585)
8245 N. 85th Way
Scottsdale, Arizona 85258
Email: David@pricelawgroup.com
Phone: (818) 600-5515
Fax: (818) 600-5415

RM WARNER, PLC
Raeesabbas Mohamed, Esq. (AZ Bar # 027418)
8283 N. Hayden Road, Suite 229
Scottsdale, Arizona 85258
Email: Raees@RMWarnerlaw.com
Phone: (480) 331-9397
Fax: (866) 961-4984

COUNCIL ON AMERICAN-ISLAMIC RELATIONS OF ARIZONA
Ahmed Soussi, Esq. (AZ Bar # 035741)
1819 S. Dobson Road, Suite 214
Mesa, Arizona 85202
Email: Asoussi@cair.com
Phone: (480) 704-3786


Attorneys for Plaintiffs

                      IN THE UNITED STATES DISTRICT COURT

                              DISTRICT OF ARIZONA



Mohamed Sabra; and Council on                Case No.: CV-20-1080-PHX-SMB
American-Islamic Relations of Arizona,

              Plaintiffs,                    PLAINTIFFS’ NOTICE OF APPEAL

       vs.

Maricopa County Community College
District; and Nicholas Damask, in his
official and individual capacity

              Defendants.




                                         1
   Case 2:20-cv-01080-SMB Document 35 Filed 09/14/20 Page 2 of 2




      NOTICE IS HEREBY GIVEN that all Plaintiffs, Mohamed Sabra and the Council on

American-Islamic Relations of Arizona, through their undersigned counsel hereby appeal to

the United States Court of Appeals for the Ninth Circuit from the Judgment entered in this

action on August 18, 2020, (Doc. 34) granting Defendants’ Motion to Dismiss (Doc. 25).

      Respectfully submitted on September 14, 2020


                                      By: /s/ David Chami
                                      David Chami, Esq. (AZ Bar # 027585)
                                      PRICE LAW GROUP, APC
                                      8245 N. 85th Way
                                      Scottsdale, Arizona 85258
                                      Phone: (818) 600-5515
                                      Fax: (818) 600-5415

                                      Raees Mohamed, Esq. (AZ Bar # 027418)
                                      RM WARNER, PLC
                                      8283 N. Hayden Road, Suite 229
                                      Scottsdale, Arizona 85258
                                      Phone: (480) 331-9397
                                      Fax: (866) 961-4984

                                     Ahmed Soussi, Esq. (AZ Bar # 035741)
                                     COUNCIL ON AMERICAN-ISLAMIC
                                     RELATIONS OF ARIZONA
                                    81819 S. Dobson Road, Suite 214
                                     Mesa, Arizona 85202
                                     Email: Asoussi@cair.com
                                     Phone: (480) 704-3786



                                      Attorneys for Plaintiffs




                                            2
